                         Case 4:17-cr-00186-KGB Document 94 Filed 10/05/20 Page 1 of 8
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet l



                                            UNITED STATES DISTRICT COURT                                                  ~OCT O6 2020
                                                           Eastern District of Arkansas
                                                                                                              JAMEsw.
                                                                                                              By:_          ~?f             K, CLERK

              UNITED STATES OF AMERICA                                    ))      JUDGMENT IN A CRIMINAL CASE                                DEP CLERK

                                   V.                                     )
               WILLIAM THOMAS MURRY, Ill                                  )
                                                                          )       Case Number: 4:17-cr-00186 KGB
                                                                          )       USM Number: 31417-009
                                                                          )
                                                                          )        J. BLAKE HENDRIX
                                                                          )       Defendant's Attorney
THE DEFENDANT:
liJ pleaded guilty to count(s)          1
                                    ----------------------------------
• pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
18 U.S.C. § 2252(a)(4)            Possession of Child Pornography, a Class C Felony                         11/22/2016               1
(B), 18 U.S.C. § 2252



       The defendant is sentenced as provided in pages 2 through         _ _8_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
ii Count(s)                                                       ii are dismissed on the motion ofth~ United States.
                 ----------- D
               -2-5                                         is

         It is ordered that the defendant must notify the United States attorney for this district within 30 da}'s of any chan_ge of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material clianges in economic circumstances.

                                                                                                          9/23/2020
                                                                         Date oflmposition of Judgment




                                                                          Kristine G. Baker, United States District Judge
                                                                         Name and Title of Judge



                                                                         Date
                         Case 4:17-cr-00186-KGB Document 94 Filed 10/05/20 Page 2 of 8
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment
                                                                                                      Judgment-Page   -=2-   of   8
 DEFENDANT: WILLIAM THOMAS MURRY, Ill
 CASE NUMBER: 4:17-cr-00186 KGB

                                                            IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  57 months.




      Ill   The court makes the following recommendations to the Bureau of Prisons:
            The Court recommends the defendant receive a psychosexual evaluation and participate in sex offender counseling
            and educational and vocational programs during incarceration.




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            D at     ________                     D a.m.       D p.m.       on

            D as notified by the United States Marshal.

      Ill   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            [if' before 2 p.m. on      10/26/2020
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                       to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL


                                                                          By------------------
                                                                                               DEPUTY UNITED STATES MARSHAL
                         Case 4:17-cr-00186-KGB Document 94 Filed 10/05/20 Page 3 of 8
AO 2458 (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                       Judgment-Page     3     of   ---'8'---_
DEFENDANT: WILLIAM THOMAS MURRY, Ill
CASE NUMBER: 4:17-cr-00186 KGB
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 Five years.




                                                    MANDATORY CONDITIONS
l.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check ifapplicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check ifapplicable)
5.     if You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     ~ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.     D You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                       Case 4:17-cr-00186-KGB Document 94 Filed 10/05/20 Page 4 of 8
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                                 4 _ _ or _ _ _8_ __
                                                                                               Judgment-Page _ _ _
DEFENDANT: WILLIAM THOMAS MURRY, Ill
CASE NUMBER: 4:17-cr-00186 KGB

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. Ifnotifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. Ifnotifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date _ _ _ _ _ _ _ _ _ _ __
                       Case 4:17-cr-00186-KGB Document 94 Filed 10/05/20 Page 5 of 8

AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3B - Supervised Release
                                                                                              Judgment-Page   -=5-   of      8
DEFENDANT: WILLIAM THOMAS MURRY, Ill
CASE NUMBER: 4:17-cr-00186 KGB

                                      ADDITIONAL SUPERVISED RELEASE TERMS
 The probation officer will provide state officials with all information required under any sexual predator and sexual offender
 notification and registration statutes and may direct the defendant to report to these agencies personally for required
 additional processing, such as an interview and assessment, photographing, fingerprinting, polygraph testing, and DNA
 collection.

 He must participate in sex offender treatment under the guidance and supervision of the probation officer and abide by the
 rules, requirements, and conditions of the treatment program, including submitting to polygraph testing to aid in the
 treatment and supervision process. He must pay for the cost of treatment, including polygraph sessions, at the rate of $10
 per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the probation office.
 In the even he is financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

 He must not purchase, possess, subscribe, view, listen to, or use any media forms containing pornographic images or
 sexually oriented materials including but not limited to written, audio, and visual depictions, such as pornographic books,
 magazines, literature, videos, CDs, DVDs, digital media, ·or photographs. This includes materials containing "sexually
 explicit conduct" as defined in 18 U.S.C. § 2256(2).

 He must not possess and/or use computers (as defined in 18 U.S.C. § 1030(e)(1 )) or other electronic communications or
 data storage devices or media without permission from the probation officer.

 He must not access the Internet except for reasons approved in advance by the probation officer.

 He must allow the probation officer to install computer monitoring software on any computer (as defined in 18 U.S.C. §
 1030(e )( 1)) you use.

 To ensure compliance with the computer monitoring condition, he must allow the probation officer to conduct initial and
 periodic unannounced searches of any computers (as defined in 18 U.S.C. § 1030(e)(1)) subject to computer monitoring.
 These searches will be conducted to determine whether the computer contains any prohibited data prior to installation of
 the monitoring software, whether the monitoring software is functioning effectively after its installation, and whether there
 have been attempts to circumvent the monitoring software after its installation. He must warn any other people who use
 these computers that the computers may be subject to searches pursuant to this condition.

 He will not participate in online gaming. He will not utilize or maintain any memberships or accounts of any social
 networking website or websites that allow minor children membership, a profile, an account, or webpage without approval
 of the probation office. This includes websites that explicitly prohibit access or use by sex offenders.

 He shall submit his person and any property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030
 (e)(1)), other electronic communications or data storage devices or media, or office, to a search conducted by a United
 States probation officer. Failure to submit to a search may be grounds for revocation of release. He must warn any other
 occupants that the premises may be subject to searches pursuant to this condition.

 The probation officer may conduct a search under this condition only when reasonable suspicion exists that you have
 violated a condition of supervision and that the areas to be searched contain evidence of this violation. Any search must
 be conducted at a reasonable time and in a reasonable manner.

 He shall not directly or indirectly contact the victim by any means, including in person, by mail, electronically,
 telephonically, or via third parties. If any contact occurs, he will immedfately leave the area of contact and report the
 contact to the probation office.
                       Case 4:17-cr-00186-KGB Document 94 Filed 10/05/20 Page 6 of 8
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3C - Supervised Release
                                                                                           Judgment-Page   ______§___   of ____   8__ _
DEFENDANT: WILLIAM THOMAS MURRY, Ill
CASE NUMBER: 4:17-cr-00186 KGB

                           ADDITIONAL STANDARD CONDITIONS OF SUPERVISION
 He shall have no direct contact with any child he knows or reasonably should know to be under the age of 18, including his
 own children and grandchildren, without the permission of the probation officer. If he does have direct contact with any
 child he knows or reasonably should know to be under the age of 18, including his own children and grandchildren, without
 the permission of the probation officer, he must report this contact to the probation officer within 24 hours. Direct contact
 includes written communication, in-person communication, or physical contact. Direct contact does not include incidental
 contact during ordinary daily activities in public places.

 He shall not associate with or have any contact with convicted sex offenders unless in a therapeutic setting and approved
 by the probation office.

 He must not date or befriend anyone who has a child or children under the age of 18 without notification of the third party
 and verification by the probation office.

 He must not go to, or remain at, any place where he knows children under the age of 18 are likely to be, including parks,
 schools, playgrounds, and childcare facilities without permission from the probation office.

 He will not be a member of any organization which promotes sexual contact between children and adults, or any type of
 depiction thereof.

 He must not reside in a residence where a minor child also resides without permission from the probation office.

 He will obtain approval from the probation office before working for any employer or non-profit agency where there is
 access to children or their records or identifiers.
                         Case 4:17-cr-00186-KGB Document 94 Filed 10/05/20 Page 7 of 8
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                           Judgment- Page   -~?_     of        8
 DEFENDANT: WILLIAM THOMAS MURRY, Ill
 CASE NUMBER: 4:17-cr-00186 KGB
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment             Restitution                   Fine                   AVAA Assessment*           JVTA Assessment**
 TOTALS           S 100.00                  S 0.00                       S 0.00                   S 0.00                    S 0.00


 D    The determination of restitution is deferred until
                                                         -----
                                                               . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless s~cified otherwise in
      the priori!}'. order or percentage payment column below. However, pursuant to 18U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.                                          .

 Name of Payee                                                   Total Loss***                    Restitution Ordered       Priority or Percentage




 TOTALS                               $
                                          - - - - - - -0.00
                                                       --                          $ - - - - - - - -0.00
                                                                                                     --


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the           D   fine     D    restitution.

       D   the interest requirement for the         D     fine       D   restitution is modified as follows:

 * Amy, VickyVand Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for ictims of Trafficking Act of2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 09/19)
                         Case 4:17-cr-00186-KGB Document 94 Filed 10/05/20 Page 8 of 8
                       Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                          Judgment- Page    --8-      of     8
 DEFENDANT: WILLIAM THOMAS MURRY, Ill
 CASE NUMBER: 4:17-cr-00186 KGB

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     Ill   Lump sum payment of$          1p_o,oo             due immediately, balance due

             •    not later than                                   , or
             •    in accordance with     •    C,     •    D,   •    E, or     D Fbelow; or
 B    •      Payment to begin immediately (may be combined with             • c,      •    D,or     D F below); or
 C     D Payment in equal              .. __ _ (e.g.. weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal          _____ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence _____ (e.g.. 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E     D Payment during the term of supervised release will commence within _____ (e.g.• 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     •     Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminal mone!MY penalties is due during
 the period of imprisonment. All criminal mone~ J>t".naHies, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are maee to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                   Joint and Several             Corresponding Payee,
       (including defendant number)                        Total Amount                        Amount                       if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:



 Payments shall be a.Pplied in the following order: (1) assessment, (2) restitution princ!J?al, (3) restitution interest, (4) AVAA assessment,
 (5J fine princi~l. (OJ fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecution and court costs.
